                                  UNITED STATES BANKRUPTCY COURT
                               _____NORTHERN DISTRICT OF OHIO_______

IN RE:      RICHARD M. OSBORNE                                             }           CASE NUMBER: 17-17361
                                                                           }
                                                                           }
                                                                           }           JUDGE HARRIS
                                                                           }
            DEBTOR.                                                        }           CHAPTER 11




                             DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)
                                                FOR THE PERIOD
                          FROM           8/1/18           TO   8/31/18



   Comes now the above-named debtor and files its Monthly Operating Report in accordance with the Guidelines established
by the United States Trustee and FRBP 2015.



  Dated:     10/9/2018                                                                              /s/Frederic P. Schwieg, Esq.
                                                                                                    Attorney for Debtor




            Debtor's Address                                                                        Attorney's Address
            and Phone Number:                                                                       and Phone Number:
            7265 Markell Rd.                                                                        2705 Gibson Dr.
            Waite Hill, OH 44094                                                                    Rocky River, OH 44116-3008
            ___________________________                                                             ___________________________
                                                                                                    Bar No. ___ 0030418
            Tel. ______ 216-215-1313                                                                Tel. ______ 440-499-4506



Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee.
Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the followng resources on the United States Trustee Program website,
http://www.justice.gov/ust/r20/index.htm
1)           Instructions for Preparation Debtor's Chapter 11 Monthly Operating Report
2)           Initial Filing Requirements
3)           Frequently Asked Questions (FAQs)




       17-17361-aih               Doc 262            FILED 10/09/18                  ENTERED 10/09/18 13:07:10                               Page 1 of 26
                        SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

Case Name: RICHARD M. OSBORNE
Case Number: 17-17361

Note: The information requested below is a summary of the information reported the various Schedules and Attachments contained within this report.

                                                                                                    Month                     Cumulative
                                                                                                August, 2018                     Total


CASH- Beginning of Month (Household)                                                                $202,257.49                     $771,352.73

CASH- Beginning of Month (Business)                                                                 $674,774.49                   $2,785,709.92




 Total Household Receipts                                                                             $20,317.64                    $320,051.60


 Total Business Receipts                                                                              $14,108.81                    $810,278.60


    Total Receipts                                                                                   $34,426.45                   $1,130,330.20




 Total Household Disbursements                                                                        $69,938.25                    $168,053.16


 Total Business Disbursements                                                                         $18,478.28                    $148,805.80


    Total Disbursements                                                                              $88,416.53                     $316,858.96




NET CASH FLOW (Total Receipts minus Total Disbursements)                                            ($53,990.08)                    $822,933.60




CASH- End of Month (Individual)                                                                     $152,636.88                     $923,351.17


CASH- End of Month (Business)                                                                       $670,405.02                   $3,456,114.94



           CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (From Above)                                                                     $88,416.53                     $316,858.96

   Less: Any Amounts Transferred or Paid from the Business Account to the
Household Account (i.e., Salary Paid to Debtor or Owner's Draw)                                              $0.00                          $0.00


DISBURSEMENTS FOR U.S. TRUSTEE FEE CALCULATION                                                       $88,416.53                     $316,858.96

 I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best of
                                                         my knowledge and belief

                                                                              10/9/2018 /s/ Richard M. Osborne, Sr.
                                                                                          Debtor's Signature




                                                                      Monthly Operating Report - Indivdual




        17-17361-aih                 Doc 262             FILED 10/09/18                     ENTERED 10/09/18 13:07:10                                Page 2 of 26
                                    SCHEDULE OF HOUSEHOLD
                             CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                                      Month          Cumulative
                                                                                      Aug-18           Total
CASH - Beginning of Month                                                            $202,257.49

CASH RECEIPTS
 Salary or Cash from Business
 Wages from Other Sources (attach list to this report)
 Interest or Dividend Income                                                               $224.64        $860.09
 Alimony or Child Support
 Social Security/Pension/Retirement                                                     $2,563.00      $23,019.00
 Sale of Household Assets (attach list to this report)
 Loans/Borrowing from Outside Sources (attach list to this report)
 Other (specify) (attach list to this report)                                              $30.00     $66,297.51
  Receipts from JTO Estate                                                             $17,500.00    $229,875.00
TOTAL RECEIPTS                                                                         $20,317.64    $320,051.60

CASH DISBURSEMENTS
 Alimony or Child Support Payments
 Charitable Contributions
 Gifts
 Household Expenses/Food/Clothing                                                       $3,570.55      $18,675.28
 Household Repairs & Maintenance                                                        $4,359.12      $16,347.92
 Insurance                                                                               $324.11       $16,512.02
 IRA Contribution
 Lease/Rent Payments
 Medical/Dental Payments                                                                 $520.23        $7,632.76
 Mortgage Payment(s)                                                                    $1,100.00       $1,100.00
 Other Secured Payments                                                                  $845.00        $9,995.00
 Taxes - Personal Property
 Taxes - Real Estate
 Taxes Other (attach schedule)
 Travel & Entertainment                                                                 $5,125.18      $12,161.98
 Tuition/Education
 Utilities (Electric, Gas, Water, Cable, Sanitation)                                    $8,596.68      $22,523.25
 Vehicle Expenses                                                                       $1,254.31       $8,276.40
 Vehicle Secured Payment(s)
 U. S. Trustee Quarterly Fees                                                                          $1,950.00
 Professional Fees (Legal, Accounting)                                                 $44,199.07     $47,549.07
 Other (attach schedule) repair vehicle                                                                $1,827.15
   Subscriptions                                                                            $19.00      $745.66
   Miscellaneous                                                                            $25.00     $2,531.10
  Traffic Ticket                                                                                        $225.57
Total Household Disbursements                                                          $69,938.25    $168,053.16

CASH - End of Month (Must equal reconciled bank statement-
Attachment No. 2)                                                                    $152,636.88



                                                         Monthly Operating Report - Individual



         17-17361-aih            Doc 262         FILED 10/09/18                ENTERED 10/09/18 13:07:10            Page 3 of 26
                                   SCHEDULE OF BUSINESS
                           CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                                   Month            Cumulative
                                                                                   Aug-18             Total
CASH - Beginning of Month                                                          $674,774.49

BUSINESS CASH RECEIPTS
 Cash Sales
 Account Receivable Collection
 Loans/Borrowing from Outside Sources (attach list to this report)
 Rental Income                                                                      $13,244.50      $116,931.28
 Sale of Business Assets (attach list to this report)                                               $675,932.75
 Other (specify) (attach list to this report) Interest Income                            $864.31      $3,373.87
  Miscellaneous                                                                                      $14,040.70
Total Business Receipts                                                             $14,108.81      $810,278.60

BUSINESS CASH DISBURSEMENTS
 Net Payroll (Excluding Self)                                                       $10,382.75       $62,942.09
 Salary Paid to Debtor or Owner's Draw (e.g., transfer to
Household Account)
 Taxes - Payroll                                                                                         $278.00
 Taxes - Sales
 Taxes Other (attach schedule) Workers Comp                                              $356.43         $549.86
 Contract Labor (Subcontractors)                                                                       $1,800.00
 Inventory Purchases
 Secured/Lease Payments (Business)                                                      $6,451.93    $44,340.12
 Utilities (Business)                                                                     $144.80     $7,137.81
 Insurance                                                                                $551.15     $4,119.48
 Vehicle Expenses                                                                                     $2,377.26
 Travel & Entertainment                                                                                 $530.14
 Repairs and Maintenance                                                                 $435.00     $13,843.70
 Supplies                                                                                               $486.64
 Charitable Contributions/Gifts
 Purchase of Fixed Assets
 Advertising
 Bank Charges                                                                                           $226.11
 Other (attach schedule)                                                                              $4,052.72
  Miscellanrous                                                                        $156.22        $6,121.87
Total Business Disbursements                                                        $18,478.28      $148,805.80

CASH - End of Month (Must equal reconciled bank statement -
Attachment No. 2)                                                                  $670,405.02


                                                Monthly Operating Report - Individual



     17-17361-aih           Doc 262        FILED 10/09/18             ENTERED 10/09/18 13:07:10             Page 4 of 26
MONTHLY OPERATING REPORT -                                                                                                                   ATTACHMENT NO. 1
INDIVDUAL




                                                              QUESTIONNAIRE
                                                                                                                               YES*              NO
1.      Have any assets been sold or transferred outside the normal course of business during this
        reporting period?                                                                                                                 xxxx
2.      Have any funds been disbursed from any account other than a debtor in possession
        account?                                                                                                                          xxxx
3.      Are any post-petition receivables (accounts, notes, or loans) due from any relatives,
        insiders, or related party?                                                                                                       xxxx
4.      Have any payments been made on pre-petition liabilities this reporting period?
                                                                                                                                          xxxx
5.      Have any post-petition loans been received by the debtor from any party?
                                                                                                                                          XXXX
6.      Are any post-petition payroll taxes past due?
                                                                                                                                          XXXX
7.      Are any post-petition state or federal income taxes past due?
                                                                                                                                          xxxx
8.      Are any post-petition state or local sales taxes past due?
                                                                                                                                          xxxx
9.      Are any post-petition real estate taxes past due?
                                                                                                                                          xxxx
10.     Are any amounts owed to post-petition creditors/vendors delinquent?
                                                                                                                                          xxxx
11.     Are any wage payments past due?
                                                                                                                                          XXXX
                *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                                      INSURANCE INFORMATION
                                                                                                                               YES           NO*
1.      Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
        compensation, and other necessary insurance coverages in effect?                                                    XXXX
2.      Are all premium payments current?
                                                                                                                          XXXX
                 *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                       CONFIRMATION OF INSURANCE
                                                                                                                                Payment Amount           Delinquency
                        TYPE of POLICY             and            CARRIER                              Period of Coverage         and Frequency            Amount
        Rental Property Policy, State Farrm 9there are at least 18 different policies)               Most end 11-18         $16,917 annual                    0




____ Check here if United States Trustee has been listed a a Certificate Holder on all policies of insurance.


                           DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Plan of Reorganization and Disclosure Statement: _____________           Dec-18




          17-17361-aih                  Doc 262              FILED 10/09/18                      ENTERED 10/09/18 13:07:10                            Page 5 of 26
MONTHLY OPERATING REPORT -                                                                           ATTACHMENT NO. 2
INDIVIDUAL

                                         BANK ACCOUNT RECONCILIATIONS


Bank Account Information
                                                                Account           Account         Account         Account
                                                                  #1                #2              #3              #4

Name of Bank:                                                Huntington       Huntington-RE Huntington Int
Account Number:                                                  2665744835       3663971968       3663978602

Purpose of Account (Business/Personal)                       Bus/Pers         Real Estate      Savings
Type of Account (e.g. checking)                              Checking         Money Market Money Market

1. Balance per Bank Statement                                    $5,182.89     $679,300.16      $139,758.93
2. ADD: Deposits not credited (attach list to this report)           $0.00           $0.00            $0.00
3. SUBTRACT: Outstanding Checks (attach list)                    $1,200.08           $0.00            $0.00
4. Other Reconciling Items (attach list to this report)              $0.00           $0.00            $0.00
5. Month End Balance (Must Agree with Books)                     $3,982.81     $679,300.16      $139,758.93
   TOTAL OF ALL ACCOUNTS                                                                                        $823,041.90

Note: Attach a copy of the bank statement and bank reconciliation for each account.

Investment Account Information
                                                                 Date of         Type of          Purchase        Current
          Bank / Account Name / Number                          Purchase        Instrument         Price           Value




Note: Attach a copy of each investment account statement.




      17-17361-aih            Doc 262          FILED 10/09/18             ENTERED 10/09/18 13:07:10             Page 6 of 26
                                                           Richard M Osborne DIP
                                                            Cash Receipts Register
                                                            Huntington - Household
                                                               For August 2018


Date      Reference     Type         Payee/Paid By        Memo                                   Receipt Amt
8/1/18    3950          Receipt      Estate JTO           From the estate of Jerome T. Osborne      5,000.00
8/7/18    25607         Receipt      woodside             From the estate of Jerome T. Osborne     12,500.00
8/15/18   114335        Receipt      clerk of courts      refund                                       30.00
8/21/18   08/21/18      Gen. Jrnl.   Huntington           interest earned                                1.58
8/24/18   Bank          Receipt      Huntington           interest earned                             223.06
8/27/18   1005          Receipt      SSA                  Socail Security                           2,563.00

                        Total                                                                      20,317.64




10/9/2018 at 10:15 AM                                                                                                          Page: 1

                           17-17361-aih        Doc 262   FILED 10/09/18       ENTERED 10/09/18 13:07:10         Page 7 of 26
                                                        Richard M Osborne DIP
                                                       Cash Disbursements Register
                                                         Huntington - Household
                                                             For August 2018


Date      Reference     Type      Payee/Paid By        Memo                            Payment Amt
8/1/18    pos8118-1     Payment   Discount Drug        prescriptions                         116.43
8/1/18    pos8218-1     Payment   MCDonalds            Meals                                   7.40
8/6/18    pos8618-1     Payment   sahli & sahli inc    Meals                                  18.26
8/6/18    pos8718-1     Payment   Vista cost           Meals                                  43.15
8/6/18    pos8718-2     Payment   Vista cost           Meals                                  43.15
8/7/18    1756          Payment   Erie Bank            Loan payment                        1,100.00
8/7/18    1760          Payment   Schwieg              Legal Fees                         44,199.07
8/7/18    1761          Payment   osborne Lance        Interest                              270.00
8/7/18    1762          Payment   Hathy                Interest                              575.00
8/9/18    pos8918-1     Payment   johnnys bar          entertainment                         278.00
8/9/18    pos8918-2     Payment   MCDonalds            Meals                                  34.92
8/9/18    pos8918-3     Payment   Walmart              supplies                              192.56
8/9/18    pos8918-4     Payment   Tractor supply       supplies                              494.52
8/9/18    pos8918-5     Payment   Giant Eagle          groceries                              84.56
8/13/18   1764          Payment   aarp                 health insurance                      210.21
8/13/18   1765          Payment   Aqua                 Utilities                              65.69
8/13/18   1766          Payment   AT&T                 Utilities                              64.76
8/13/18   1767          Payment   big Oats             vehicle                               103.08
8/13/18   1768          Payment   city of pain         Utilities                              92.24
8/13/18   1769          Payment   Deep Springs         entertainment                       2,631.88
8/13/18   1770          Payment   Directv              Utilities                             387.78
8/13/18   1771          Payment   Illuminating         Utilities                              65.36
8/13/18   1772          Payment   Knox Energy          Utilities                              11.06
8/13/18   1773          Payment   Lake county farm     miscellaneous                          74.00
8/13/18   1774          Payment   RVK                  maintenance & repairs                 337.00
8/13/18   pos81318-1    Payment   MCDonalds            Meals                                  35.41
8/14/18   1708          Payment   Classic Cadillac     vehicle                               770.30
8/15/18   pos81518-1    Payment   Walmart              supplies                              183.75
8/15/18   pos81518-2    Payment   cvs                  supplies                               12.55
8/15/18   pos81518-3    Payment   Giant Eagle          groceries                             153.05
8/15/18   pos81518-4    Payment   Speedway             vehicle                                15.00
8/16/18   pos81618-1    Payment   MCDonalds            Meals                                  20.62
8/16/18   pos81618-2    Payment   Tractor supply       supplies                               59.03
8/16/18   pos81718      Payment   Illuminating         Utilities                             778.27
8/17/18   1709          Payment   Phillips S           prescriptions                         162.16
8/17/18   1710          Payment   shima Limo           entertainment                         577.85
8/17/18   pos81718-1    Payment   sahli & sahli inc    Meals                                  49.74
8/17/18   pos81718-2    Payment   sahli & sahli inc    Meals                                  28.60


10/9/2018 at 10:14 AM                                                                                                Page: 1

                          17-17361-aih      Doc 262   FILED 10/09/18      ENTERED 10/09/18 13:07:10   Page 8 of 26
                                                          Richard M Osborne DIP
                                                           Cash Receipts Register
                                                           Huntington - Business
                                                              For August 2018


Date      Reference    Type      Payee/Paid By           Memo                        Receipt Amt
8/1/18    1056         Receipt   Spetz 15499 Kinsman     8/1/18    Rent                   600.00
8/1/18    1284         Receipt   groves730columbia       8/1/18    Rent                   600.00
8/1/18    4382         Receipt   Balog 7792 Ravenna      8/1/18    Rent                   500.00
8/6/18    #214         Receipt   wilson 7741 Auburn      8/6/18    Rent                   600.00
8/6/18    CASH 8/6/2018Receipt   Wallenfelz 7474 pres    8/6/18    Rent                 1,000.00
8/7/18    2216         Receipt   Brown 11579 Girdled     8/7/18    Rent                 2,200.00
8/7/18    853          Receipt   fratus 1180w.jackson    8/7/18    Rent                   800.00
8/8/18    1152         Receipt   the learning tree       8/8/18    Rent                 1,272.00
8/10/18   Moneygram-41Receipt    boone 6980Ravenna       8/10/18   Rent                   600.00
8/14/18   2618         Receipt   zukowski 5660vrooman    8/14/18   Rent                 1,100.00
8/15/18   152865       Receipt   TOAD                    8/15/18   Rent                   800.00
8/20/18   cash82018    Receipt   Salupo 7482center#      8/20/18   Rent                   800.00
8/23/18   118          Receipt   jusko 11575 Girdled     8/23/18   Rent                 1,050.00
8/24/18   Bank         Receipt   Huntington              8/24/18   Interest               864.31
8/27/18   2002282158 Receipt     Airgas                  8/27/18   Rent                 1,322.50

                        Total                                                          14,108.81




10/9/2018 at 10:15 AM                                                                                               Page: 1

                          17-17361-aih   Doc 262        FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 9 of 26
                                                           Richard M Osborne DIP
                                                         Cash Disbursements Register
                                                           Huntington - Household
                                                               For August 2018


Date      Reference     Type      Payee/Paid By           Memo                             Payment Amt
8/20/18   1743          Payment   Knox Energy             Utilities                               44.24
8/20/18   82018-1       Payment   sahli & sahli inc       Meals                                   28.60
8/20/18   82018-2       Payment   wall street             subscription                            19.00
8/20/18   82018-3       Payment   Vista cost              Meals                                   43.22
8/20/18   82018-4       Payment   Vista cost              Meals                                   43.22
8/20/18   82018-5       Payment   Vista cost              Meals                                   43.22
8/20/18   82018-6       Payment   MCDonalds               Meals                                   17.14
8/20/18   82018-7       Payment   Cummins                 maintenance & repairs                  787.89
8/20/18   pos82018-1    Payment   Illuminating            Utilities                            6,196.31
8/21/18   1744          Payment   AT&T                    Utilities                              183.83
8/21/18   82118-1       Payment   shuhei                  Meals                                  282.40
8/21/18   82118-2       Payment   Walmart                 supplies                               170.44
8/21/18   82118-3       Payment   Discount Drug           prescriptions                           64.38
8/23/18   82318-1       Payment   MCDonalds               Meals                                   21.80
8/23/18   82318-2       Payment   Tractor supply          supplies                               182.46
8/23/18   82318-3       Payment   Walmart                 supplies                               285.30
8/24/18   82418-1       Payment   bull dog battery        maintenance & repairs                   34.23
8/27/18   1747          Payment   Ray's Mowing            maintenance & repairs                3,200.00
8/27/18   1748          Payment   westfield Insurance     insurance                              113.90
8/27/18   1775          Payment   ACN                     Utilities                               67.46
8/27/18   1777          Payment   AT&T                    Utilities                               49.97
8/27/18   1778          Payment   big Oats                vehicle                                288.93
8/27/18   1779          Payment   dominion                Utilities                               47.26
8/27/18   1780          Payment   Illuminating            Utilities                              542.45
8/27/18   1782          Payment   Phillips S              prescriptions                           60.83
8/27/18   82718-2       Payment   Brueggers               Meals                                   11.04
8/27/18   82718-3       Payment   MCDonalds               Meals                                   22.11
8/27/18   82718-4       Payment   Sheetz                  vehicle                                 77.00
8/27/18   82718-5       Payment   Walmart                 supplies                               212.37
8/27/18   82718-6       Payment   sahli & sahli inc       Meals                                   36.00
8/28/18   pos82818-1    Payment   hard rock               entertainment                           70.01
8/28/18   pos82818-2    Payment   jet blue airways        travel                                 172.40
8/28/18   pos82818-3    Payment   travel fees             travel                                  31.00
8/29/18   pos82918-1    Payment   Courtyard Cleveland     entertainment                          784.04
8/29/18   pos82918-2    Payment   hard rock               entertainment                          506.00
8/29/18   pos82918-3    Payment   DrugMart                prescriptions                          116.43
8/29/18   pos82918-4    Payment   Corky and Lenny's       Meals                                   20.99
8/29/18   pos82918-5    Payment   cork and Lennys         Meals                                   65.52


10/9/2018 at 10:14 AM                                                                                                     Page: 2

                         17-17361-aih     Doc 262       FILED 10/09/18       ENTERED 10/09/18 13:07:10    Page 10 of 26
                                                          Richard M Osborne DIP
                                                        Cash Disbursements Register
                                                          Huntington - Household
                                                              For August 2018


Date      Reference     Type         Payee/Paid By       Memo                         Payment Amt
8/30/18   pos83018-1    Payment      Tractor supply      supplies                          227.91
8/30/18   pos83018-2    Payment      Walmart             supplies                          339.86
8/30/18   pos83018-3    Payment      Giant Eagle         groceries                          19.52
8/30/18   pos83018-4    Payment      MCDonalds           Meals                              36.16
8/31/18   08/31/18      Gen. Jrnl.                       bank fee                           25.00

                        Total                                                            69,938.25




10/9/2018 at 10:14 AM                                                                                                Page: 3

                          17-17361-aih       Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10    Page 11 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 12 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 13 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 14 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 15 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 16 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 17 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 18 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 19 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 20 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 21 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 22 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 23 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 24 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 25 of 26
17-17361-aih   Doc 262   FILED 10/09/18   ENTERED 10/09/18 13:07:10   Page 26 of 26
